DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: optional first apex (32) from [022] is not found in Fig 1 or 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure of tensile strength (claims 5, 8) or elongation at break (claims 6, 9) of the first column bead and the second flexible bead. Furthermore, there is no disclosure of a ratio of the sum of the breaking strength of the first column bead and the flexible bead (claim 10).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim specifies a ratio between the sum of breaking strengths of the first column bead and the flexible bead, but the specification never discloses what the sum is compared to in the ratio. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the radially inner end of the single layer of ply".  There is insufficient antecedent basis for this limitation in the claim. As claims 2-13 are in/directly dependent on claim 1, they stand rejected for similar reasons.
Claims 2 and 3 recites the limitation "the building drum".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the flexible bead”. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the second part of the ratio, wherein the first part is the sum of the breaking strength of the first column bead and the flexible bead. As currently written, claim 10 recites the limitation of
                
                    
                        
                            B
                            r
                            e
                            a
                            k
                            i
                            n
                            g
                             
                            S
                            t
                            r
                            e
                            n
                            g
                            t
                            h
                             
                            o
                            f
                             
                            f
                            i
                            r
                            s
                            t
                             
                            c
                            o
                            l
                            u
                            m
                            n
                             
                            b
                            e
                            a
                            d
                            +
                            B
                            r
                            e
                            a
                            k
                            i
                            n
                            g
                             
                            S
                            t
                            r
                            e
                            n
                            g
                            t
                            h
                             
                            o
                            f
                             
                            s
                            e
                            c
                            o
                            n
                            d
                             
                            f
                            l
                            e
                            x
                            i
                            b
                            l
                            e
                             
                            b
                            e
                            a
                            d
                             
                        
                        
                            ?
                        
                    
                    =
                    1.2
                     
                     
                    t
                    o
                     
                    1.9
                
            
	where the question mark indicates the missing value. For purposes of examination, claim 10 will be interpreted as the ratio between the first column bead and the second flexible bead.
Claim 13 recites the limitations of “the second apex”, “the axial width of the lip” and “the axial width of the first triangular shaped portion”. There is insufficient antecedent basis for this limitation in the claim. As claim 14 is directly dependent on claim 13, it stands rejected for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pereira (US20020170647).
	Regarding claim 1, Pereira (Fig 3, 13) discloses a tire having no ply turnup, the tire comprising:
a tread (unlabeled top layer show in Fig 13);
a single layer of ply (“reinforcing structure” (10));
a first column bead (“circumferential cord” (21)) and a second flexible bead (“secondary cords” (31)),
wherein the radially inner end of the single layer of ply is secured between the first column bead and the second flexible bead (Fig 2).
	Regarding claim 2, Pereira discloses all limitations of claim 1 as set forth above. Additionally, Pereira discloses that the second flexible bead is formed by spirally winding a wire onto the tire building drum ([0088]).
	Regarding claim 3, Pereira discloses all limitations of claim 1 as set forth above. Additionally, Pereira discloses that the first bead is formed by winding a wire onto the tire building drum ([0089]).

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil  (KR100977821).
	Regarding claim 1, Gil (Fig 3) discloses a tire having no ply turnup, the tire comprising:

a single layer of ply (“carcass” (4));
a first column bead (“inner bead wire” (5)) and a second flexible bead (“outer bead wire” (6)),
wherein the radially inner end of the single layer of ply is secured between the first column bead and the second flexible bead (Fig 3).
	Regarding claim 11, Gil discloses all limitations of claim 1 as set forth above. Additionally, Gil discloses a first triangular shaped apex located radially outward of the first column bead (“inner bead filler” (7), Fig 3).
	Regarding claim 12, Gil discloses all limitations of claim 1 as set forth above. Additionally, Gil discloses a second apex, having a first triangular shaped portion located radially outward of the second flexible bead (“outer bead filler” (8)).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai (US6598642).
	Regarding claim 1, Hirai (Fig 6) discloses a tire having no ply turnup, the tire comprising:
a tread (“tread portion” not shown in figures);
a single layer of ply (“carcass ply” (2));
a first column bead (“bead wire” (4) to the right of the carcass ply in Fig 6) and a second flexible bead (“bead wire” (4) to the left of the carcass ply in Fig 6),
wherein the radially inner end of the single layer of ply is secured between the first column bead and the second flexible bead (Fig 6).
	Regarding claim 2, Hirai discloses all limitations of claim 1 as set forth above. Additionally, Hirai discloses that the second flexible bead is formed by spirally winding a wire onto the tire building drum (C1 L40-45).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (KR100977821) in view of Gong (WO2016095199).
	Regarding claim 4, Gil discloses all limitations of claim 1 as set forth above. While Gil discloses that the bead comprises of a wrapping of multiple filaments, Gil does not explicitly teach away from the first bead comprising of a single steel bead wire because Gil “does not criticize, discredit, or otherwise discourage the solution claimed…." (See MPEP 2141.02(VI)). Furthermore, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application that the first bead of Gil comprise of single steel bead wires, as Gong, which is within the tire bead arts, teaches that the beads can be single wire beads ([1]) with diameters of 1.55 mm (Table, which falls within the limitation of diameters ranging from .89mm to 1.83 mm), for the benefit of having beads with high strength and high elongation ([5]).
	Regarding claim 5, modified Gil teaches all limitations of claim 4 as set forth above. Additionally, Gong teaches that the single steel bead wire has a tensile strength of 2364 MPa (Table, beads with a diameter of 1.55 mm, which is within the claimed range of 2100 to 2500 MPa).
	Regarding claim 6, modified Gil teaches all limitations of claim 4 as set forth above. Additionally, Gong teaches that the single steel bead wire has a percent elongation to break of 6.8% (Table, beads with a diameter of 1.55 mm, which falls within the claimed range of a minimum of 6%).
	Regarding claim 13, modified Gil teaches all limitations of claim 5 as set forth above. Additionally, Gil teaches that the second apex (“outer bead filler” (8)) has a first portion comprising a lip (Fig 3, section of outer bead filler between rim cushion unit (12) and outer bead wire (6)), wherein the axial width of the lip is less than the axial width of the first triangular shaped portion (Fig 3).
.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US6598642) in view of Gong (WO2016095199).
	Regarding claim 4, Hirai discloses all limitations of claim 1 as set forth above. Hirai also discloses that the first bead comprises of a single bead wire (C4 L26-7). While Hirai doesn’t explicitly disclose that the bead wire is made of steel or has a diameter ranging from .89 to 1.83 mm, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application for the first bead of Hirai to comprise of single steel bead wires with the given diameter, as Gong, which is within the tire bead arts, teaches that the beads can be single steel wire beads ([1, 5]) with diameters of 1.55 mm (Table, which falls within the limitation of diameters ranging from .89mm to 1.83 mm), for the benefit of having beads with high strength and high elongation ([5]).
	Regarding claim 5, modified Hirai teaches all limitations of claim 4 as set forth above. Additionally, Gong teaches that the single steel bead wire has a tensile strength of 2364 MPa (Table, beads with a diameter of 1.55 mm, which is within the claimed range of 2100 to 2500 MPa).
	Regarding claim 6, modified Hirai teaches all limitations of claim 4 as set forth above. Additionally, Gong teaches that the single steel bead wire has a percent elongation to break of 6.8% (Table, beads with a diameter of 1.55 mm, which falls within the claimed range of a minimum of 6%).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (KR100977821) in view of Barguet (US20050183808).
	Regarding claim 7, Gil discloses all limitations of claim 1 as set forth above. While Gil does disclose that the cord can be made of multiple filaments with diameters in the range from .2 to .5 mm 
	Regarding claim 8, Gil discloses all limitations of claim 1 as set forth above. While Gil does not explicitly disclose that the flexible bead comprises cords with tensile strengths below 3000 MPa, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to have cords with the claimed tensile strength with Gil, as Barguet, which is within the tire bead art, teaches that it is conventional for the tensile strength of wires to have a tensile strength of at least 2000 MPa ([0002], which includes a part of the range of below 3000 MPa).
	Regarding claim 9, Gil discloses all limitations of claim 1 as set forth above. While Gil does not explicitly disclose that the flexible bead is formed of cords with a total elongation to break greater than 4%, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application for the bead of Gil to have the claimed total elongation to break, as Barguet, which is within the tire bead art, teaches a bead core comprised of cords that has a total elongation to break of at least 7% (claim 79) with the benefit of increased resistance to corrosion ([0009]).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US6598642) in view of Gong (WO2016095199) and Barguet (US20050183808).
	Regarding claim 10, Hirai discloses all limitations of claim 1 as set forth above. While Hirai does not explicitly disclose that the ratio of the sum of the breaking strength of the first column bead and the flexible bead is between 1.2 and 1.9, Hirai does teach that the beads can comprise of different rigidities to emphasize different desired properties, such as having the rigidity of the outer bead be lower than .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alvarez (US20080066843) teaches that a tire can comprise of a carcass reinforcement (4) not turned up but held in place between two sets of anchoring cables (7) with diameters in the range of .3-.4 mm ([0081-4]), elongation to break of greater than 4% [0088], and tensile strengths greater than 2000 MPa ([0092]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749